This memorandum is uncorrected and subject to revision before
publication in the New York Reports.
-----------------------------------------------------------------

No. 215 SSM 14
In the Matter of the 60 East 12th
Street Tenants' Association, et
al.,
            Appellants,
        v.
New York State Division of
Housing and Community Renewal, et
al.,
            Respondents.
(And Another Proceeding.)

          Submitted by Seth A. Miller, for appellants.
          Submitted by Jack Kuttner, for respondent New York
State Division of Housing and Community Renewal.
          Submitted by Jeffrey Turkel, for respondent 12 Broadway
Realty LLC.
          The Urban Justice Center, amicus curiae.




*   *   *   *   *   *   *    *   *   *   *   *   *   *   *   *   *

On review of submissions pursuant to section 500.11 of the Rules
(22 NYCRR 500.11), order affirmed, with costs, and certified
question answered in the affirmative. The Appellate Division did
not err in permitting respondent New York State Division of
Housing and Community Renewal to address on remand the
application of respondent 12 Broadway Realty, LLC for a claimed
major capital improvement rent increase based on resurfacing work
consistent with the Appellate Division decision. Chief Judge
DiFiore and Judges Pigott, Rivera, Abdus-Salaam, Stein, Fahey and
Garcia concur.


Decided September 15, 2016